No. 83-431
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1984



IN THE MATTER OF THE ADOPTION OF
C.F.B., JR., a minor.




APPEAL FROM:    District Court of the Eighth Judicial District,
                In and for the County of Cascade,
                The Honorable John M. McCarvel, Judge presiding.


COUNSEL OF RECORD:

     For Appellant:
                J. V. Barron, Great Falls, Montana

     For Respondent :
                Brett Asselstine, Great Falls, Montana




                               Submitted on briefs:    November 3, 1983

                                            Decided:   March 29, 1984


         ?dAR 2 9 i984
Filed:




                               Clerk
Mr. Justice L.C.       Gulbrandson delivered the Opinion of the
Court.

         The natural father, C.F.B.,          Sr., appeals the Cascade
County District Court's termination of his parental rights
to C.F.B.,      Jr., a minor.     We affirm.
         The natural mother         and C.F.B.,       Sr.,    the natural
father, were married in Great Falls, Montana, in 1977.                   One
child, a son, was born as issue of the marriage.                         The
marriage was dissolved on October 4, 1979.                    The natural
mother    was    awarded    custody of       the minor     child   and   the
natural father was ordered to pay $100 per month for his
support plus dental, hospital, optical and medical bills for
the child.
         The natural mother         married     J.F.B.,      the adoptive
father, on December 21, 1980.             The adoptive father filed a
petition      to adopt C.F.B.,       Jr.,    on July       8, 1983.      The
petition alleged that the natural father had not contributed
to the support of the child during the previous three years
and was $4,200 in arrears in support payments.
         On July 10, 1983, the adoptive father filed a petition
to   terminate the parental          rights of       the natural father
pursuant to Section 4-8-lll(l)(a)(v),                MCA which provides
that consent for adoption is not required from the natural
father if he does not contribute to the support of the child
during    a   period   of   one    year     before   the   filing of     the
petition for adoption.
         The natural father made a support payment of $100 to
the Clerk of Court on July 8, 1983, the same date the
adoptive father filed a petition for the adoption of the
child.           H e a l s o made a $150 payment on J u l y 26,                        1 9 8 3 , and a

$100 payment on A u g u s t 1 6 ,                   1983.          The r e c o r d i n d i c a t e s n o
o t h e r s u p p o r t p a y m e n t s w e r e made.

            A    hearing        on    the        motion       to     terminate        the    natural

f a t h e r ' s p a r e n t a l r i g h t s was h e l d on A u g u s t 2 2 , 1983.                  The
D i s t r i c t C o u r t f o u n d t h a t t h e n a t u r a l f a t h e r was a b l e t o p a y

c h i l d s u p p o r t b u t f a i l e d t o do s o d u r i n g t h e p e r i o d of t h r e e
y e a r s and n i n e m o n t h s p r i o r             t o t h e f i l i n g of     the petition

for     adoption              and     his    consent          to     the     adoption       was     not
r e q u i r e d under t h e p r o v i s i o n s of S e c t i o n 4 0 - 8 - l l l ( l ) ( a ) ( v ) ,

MCA.            Hence,    the D i s t r i c t Court ordered                   that the natural
f a t h e r ' s p a r e n t a l r i g h t s be terminated.

            The n a t u r a l f a t h e r t h e n a p p l i e d t o t h e D i s t r i c t C o u r t
for     a       stay     of     execution          of       its     order        terminating        his

parental          r i g h t s pending            this     appeal.          The D i s t r i c t    Court
g r a n t e d t h e a p p l i c a t i o n and t h e n a t u r a l f a t h e r b r i n g s t h i s

a p p e a l r a i s i n g one i s s u e f o r our c o n s i d e r a t i o n :             Was t h e r e
sufficient               evidence           to     support           a     finding        that     the

requirements              of        Section        4-8-lll(l)(a)(v),                     MCA,     were
satisfied,               thus       terminating              the         parental        rights      of

appellant?
            Appellant contends t h a t t h e r e is i n s u f f i c i e n t evidence
t h a t he d i d n o t c o n t r i b u t e t o h i s s o n ' s s u p p o r t d u r i n g t h e
year     preceding            the     f i l i n g of       the     petition        for    adoption.
Appellant          b a s e s h i s a s s e r t i o n on t h e f a c t t h a t h e made a

$100 payment t o t h e C l e r k o f C o u r t o n t h e d a y t h e p e t i t i o n

was f i l e d and r e s p o n d e n t h a s f a i l e d t o c a r r y h i s b u r d e n o f
proof       t h a t appellant has not contributed t o t h e support of
the     child          during        the    year        preceding          the    filing     of     the
petition.
        Section 40-8-lll(l)(a)(v),          MCA, provides:
                "(1) An adoption of a child may be
                decreed when there have been filed
                written consents to adoption executed by:
                "(a) both parents, if living, or the
                surviving parent of a child, provided
                that consent is not required from a
                father or mother:


                "(v) if it is proven to the satisfaction
                of the court that the father or mother,
                if able, has not contributed to the
                support of the child during a period of 1
                year before the filing of a petition for
                adoption;"
Thus,     Section     4-8-lll(l)(a)(v),             MCA,    sets     forth    a
two-pronged test to determine whether the natural parent's
consent    is    required    for     adoption.       First,    it must       be
determined       whether     the     nonconsenting         parent    has    not
contributed to the support of the child during a period of
one year before the filing of the petition for adoption and,
second,    it must be        determined whether        the nonconsenting
parent had the ability to contribute to the child's support.
In the Matter of the Adoption of S.L.R.                 (Mont. 1982), 640
P.2d 886, 39 St.Rep.         156.        The burden       rests on       the
petitioner       to   show   that     the   requirements       of     Section
4-8-lll(l)(a)(v),       MCA, have been met and strict statutory
compliance is required.             In the Matter of Challeen (1977),
172 Mont. 362, 563 P.2d 1120; In re Adoption of Biery
(1974), 164 Mont. 353, 522 P.2d 1377.                Our basic policy in
adoption    cases     has    been    that   a     statute   should    not    be
interpreted in favor of a parent who seeks the benefit of
parental     rights     but     shuns       the    burden     of     parental
                                                             I7
                                                              4
obligations.      In Re Burton's Adoption (1956), =Cal.App.2d
125, 305 P.2d 185; cited with approval in In the Matter of
t h e A d o p t i o n o f R.A.S.           (Mont.     1 9 8 4 ) , No.    83-175    and I n t h e
M a t t e r o f t h e A d o p t i o n o f S.L.R.,           supra.

          I n t h e r e c e n t c a s e of I n t h e Matter of t h e Adoption of
R.A.S.,        s u p r a , w e d e c i d e d a q u e s t i o n t h a t is d i s p o s i t i v e o f
the issue presented i n the case a t bar.                               I n holding t h a t the

consent        of     the    natural          father     was    not       required       for    the
a d o p t i o n o f t h e minor c h i l d w e s a i d :

                    ". . .         W hold t h a t t o construe the
                                     e
                    s t a t u t e a s requiring t h e nonconsenting
                    p a r e n t t o remain c u r r e n t w i t h i n one y e a r
                    on h i s o r h e r s u p p o r t p a y m e n t s i s i n
                    accord w i t h t h e p o l i c y of t h e a d o p t i o n
                    statutes           and the        intent         of   the
                    legislature."

          In     the case        at    bar,         appellant      was     three       years   and
$4,200      b e h i n d on h i s c h i l d s u p p o r t p a y m e n t s .        It    is c l e a r

from t h e       record       t h a t h e had         the    ability       t o make      support

payments.           Thus,     it n e e d o n l y b e d e t e r m i n e d w h e t h e r h e had

not contributed t o the support of the c h i l d during a period

of    one      year      prior        to      the    filing      of      the   petition        for
adoption.            S i n c e t h e n a t u r a l f a t h e r ' s payments o f          $100 on

J u l y 8 , 1 9 8 3 , $150 on J u l y 2 6 , 1 9 8 3 a n d $100 o n A u g u s t 1 6 ,
1983 were           insufficient            to      bring    him      current      in    support

payments w i t h i n one y e a r p r i o r t o t h e f i l i n g of t h e p e t i t i o n
f o r adoption          our decision i n              I n t h e Matter of t h e Adoption

o f R.A.S.,          supra,      clearly            indicates      his     consent       to    the
a d o p t i o n was n o t r e q u i r e d .
          Affirmed.
We concur:



Chief Justice




Justices
M
 1  I
        . Chief   Justice Haswell, d-issenting.
           I respectfully dissent from the majority opinion.
unable to approve the majori.tyls statutory construction of
                                                                I am


section 40-8-111(1), MCA.
           The statute provides in pertinent part:
                    " (1) An adoption of a child may be de-
                    creed   ...

                    " (v) if it is proven to the satisfaction
                    of the court that the father    ...    if
                    able, has not contributed to the support
                    of the child during a period of one year
                    before the filing of a petition for
                    adoption; . . ."
           Here the petition was filed on the same day that the
natural father contributed $100 to the support of the minor
child.        Thus, the father contributed to the support of the
child "during a period of one year before the filing of a
petition for adoption" and his consent to the ad-option was
required.
           This Court has long required strict compliance with the
adoption          statute because of the harshness of permanently
terminating parental rights.           Adoption of Biery (1974), 164
Mont. 353, 522 P.2d 1377; In the Matter of the Adoption of
Smigaj (1977), 171 Mont. 537, 560 P.2d 141; In the Matter of
Challeen (1977), 172 Mont. 362, 563 P.2d 1120; Matter of the
Adoption of S.L.R.           (Mont. 1982), 640 P.2d 886, 39 St.Rep.


           The decision in this case today and in the companion
case of Adoption of RAS (1984), No. 83-175, indicate that
only lip service will be given to this rule in the future in
order to achieve result-oriented decisions.
            I would reverse the District Court.


                                       3 49.gq4
                                       4
                                           Chief Justice

We join in the foregoing dissent of Chief Justice Baswell.